DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 04/15/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Thus, the two cited non-patent literature references have not been considered, although the other references have.

Claim Objections
Claims 6 and 8 are objected to because both claims recite specific structural requirements of the decanter, but depend from claim 1.  Claim 2 is the first claim in which the decanter is positively recited as part of the invention.  Thus, it would improve clarity if claims 6 and 8 depended from claim 2.  Appropriate correction is required.
Claims 13 and 15 are objected to for the same reason as claims 6 and 8.  Amending claims 13 and 15 to depend from claim 10 would fix this issue.  Appropriate correction is required.
Another option for claims 6, 8, 13, and 15 would be to add the “further comprising the decanter” language as recited in claims 2 and 10.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 14 recite the limitation "a top surface of the base" in their respective first lines.  It is not clear if this is the same structure as the top surface introduced in claims 1 and 9.  It is assumed that the top surface of the base of claims 7 and 14 is the same as the top surface recited in claims 1 and 9, but the claims should be amended for clarity.

Allowable Subject Matter
Claims 1-5, 9-12, and 16-20 are allowed.
Claims 6, 8, 13, and 15 would be allowable if the above objections are overcome.
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this 
The independent claims are deemed allowable over the prior art of record because the prior art does not reasonably disclose, teach, or suggest a wine decanter pedestal base that both spins and rotates off axis, nor does it reasonably disclose, teach, or suggest a weight sensor connected to a controller configured to alter the torque of a motor based on the reading from the weight sensor by increasing the torque for heavier weights and decreasing the torque for lighter weights.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARC C HOWELL/Primary Examiner, Art Unit 1774